Judge Hedrick
dissenting:
I am unwilling to extend the principle enunciated in Doyle v. Ohio, 426 U.S. 610, 49 L.Ed. 2d 91, 96 S.Ct. 2240 (1976), to say that the trial judge committed error in allowing the State to introduce evidence concerning defendant’s refusal to take a paraffin test because she did not have her lawyer present. *282Assuming, arguendo, that any error was committed with reference to such evidence, I am satisfied that under the circumstances of this case, such error was harmless beyond a reasonable doubt. I would vote to hold that defendant had a fair trial free from prejudicial error.